Name: 63/115/EEC: Council Decision on the Agreement on methods of administrative co-operation for the implementation of Articles 7 and 8 of the Agreement establishing an Association between the European Economic Community and Greece
 Type: Decision
 Subject Matter: nan
 Date Published: 1963-02-18

 Avis juridique important|31963D011563/115/EEC: Council Decision on the Agreement on methods of administrative co-operation for the implementation of Articles 7 and 8 of the Agreement establishing an Association between the European Economic Community and Greece /* Unofficial translation */ Official Journal 026 , 18/02/1963 P. 0354 - 0354 Danish special edition: Series II Volume I(1a) P. 0065 English special edition: Series II Volume I(1) P. 0061 ++++COUNCIL DECISION ON THE AGREEMENT ON METHODS OF ADMINISTRATIVE COOPERATION FOR THE IMPLEMENTATION OF ARTICLES 7 AND 8 OF THE AGREEMENT ESTABLISHING AN ASSOCIATION BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND GREECE ( 63/115/EEC ) THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE AGREEMENT ESTABLISHING AN ASSOCIATION BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND GREECE , AND IN PARTICULAR ARTICLES 7 , 8 AND 9 THEREOF ; HAVING REGARD TO THE AGREEMENT ON MEASURES AND PROCEDURES REQUIRED FOR THE IMPLEMENTATION OF THE AGREEMENT ESTABLISHING AN ASSOCIATION BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND GREECE , AND IN PARTICULAR ARTICLE 1 THEREOF ; HAVING CONSULTED THE COMMISSION , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE AGREEMENT BETWEEN THE GOVERNMENTS OF MEMBER STATES AND THE COMMUNITY , OF THE ONE PART , AND THE GOVERNMENT OF THE KINGDOM OF GREECE , OF THE OTHER PART , ON METHODS OF ADMINISTRATIVE COOPERATION FOR THE IMPLEMENTATION OF ARTICLES 7 AND 8 OF THE AGREEMENT ESTABLISHING AN ASSOCIATION BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND GREECE IS CONCLUDED ON BEHALF OF THE COMMUNITY . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSON EMPOWERED TO SIGN THE AGREEMENT REFERRED TO IN ARTICLE 1 , AND TO CONFER ON HIM THE POWERS REQUIRED IN ORDER TO BIND THE COMMUNITY . DONE AT BRUSSELS , 25 SEPTEMBER 1962 . FOR THE COUNCIL THE PRESIDENT E . COLOMBO